DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-7, 9-10, 14-15, 17-22 & 25-28 are amended. Claims 3, 8, 11-13 & 16 are withdrawn from consideration. Claims 23-24 are cancelled. Claims 1-2, 4-7, 9-10, 14-15, 17-22 & 25-28 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 9, 14-15 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uwai (US 2016/0036041 A1) in view of Oda (US 2017/0207453 A1).
Regarding claims 1-2, Uwai teaches a nickel-based active material for a lithium secondary battery, the nickel-based active material comprising a secondary particle formed from an aggregate of primary particles ([0019] & [0029]) but is silent as to the secondary particle having an outer portion with a structure of radially arranged plate particles, a plurality of open pores at a surface of the secondary particle, and an inner portion with a plurality of closed pores, each closed pore of the plurality of closed pores having an irregular porous structure and having walls that are closed so as to provide no connection to other pores, wherein the inner portion of the secondary particle has a larger pore size than the outer portion of the secondary particle, and a pore size of the inner portion of the secondary particle is 150 nm to 550 nm (claim 1) and a pore size of the outer portion of the secondary particle is less than 150 nm (claim 2).			As a method of producing the nickel-based active material, Uwai teaches a co-precipitation method such as the one described in detail in Kobino (JP 2011105588 A, hereinafter using corresponding US 2013/0045421 A1 as a translation) to first produce a nickel-cobalt-manganese composite hydroxide which is then mixed with a lithium compound followed by calcination to obtain the nickel-based active material ([0039]). Kobino’s co-precipitation method first involves preparing a raw material solution such as a mixed aqueous solution of prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I. The nickel-based active material is then obtained from the composite metal hydroxide by mixing with a lithium compound and performing calcination. Specifically, Uwai teaches performing the calcination in a two-step process which includes a first heat treatment at preferably 650°C to 750°C for preferably 4 to 6 hours in oxygen and a second heat treatment at preferably 850°C to 1100°C for preferably 8 to 12 hours in oxygen ([0046]-[0047]). It is noted that the two-step calcination is substantially identical to the calcination prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. See MPEP 2112.01 I.						Oda teaches a nickel-based active material comprising a secondary particle comprising a secondary particle formed by aggregating a plurality of primary particles ([0038]-[0039] & [0055]), wherein the nickel-based active material is prepared by, similarly to Uwai, mixing a lithium compound such as lithium carbonate with a composite hydroxide and performing calcination which can include a two-step process (i.e pre-calcination and calcination processes) respectively including a first heat treatment at preferably 450°C to 780°C for preferably 3 to 6 
Regarding claims 6-7 & 9, Uwai teaches the nickel-based active material being represented by LiaNibMncCodMxO2 (with the proviso that, a, b, c, d, and x satisfy 0.9 ≤ a ≤ 1.2, 0 < b < 1, 0 < c ≤ 0.5, 0 < d ≤0.5, 0 ≤ x ≤ 0.3, and b+c+d=1 ([0033]-[0035]). Uwai further teaches an exemplary embodiment with a nickel-based active material represented by LiNi0.5Mn0.3Co0.2O2 ([0037]).
Regarding claims 14-15, Uwai teaches a lithium secondary battery comprising a positive electrode comprising the nickel-based active material of claim 1 as modified by Oda; a negative electrode; and an electrolyte between the positive electrode and the negative electrode ([0133]), wherein a pore size of the outer portion of the nickel-based active material is less than about 150 nm (see above rejection of claims 1-2).	
Regarding claims 19-20, Uwai teaches the nickel-based active material being represented by LiaNibMncCodMxO2 (with the proviso that, a, b, c, d, and x satisfy 0.9 ≤ a ≤ 1.2, 0 < b < 1, 0 < 0.5Mn0.3Co0.2O2 ([0037]).

Claims 4-5, 10, 17-18, 21-22 & 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Uwai (US 2016/0036041 A1) and Oda (US 2017/0207453 A1), as applied to claims 1-2, 6-7, 9, 14-15 & 19-20 above, and further in view of Itou (US 2009/0029253 A1).
Regarding claims 4 & 14, Uwai as modified by Oda teaches the nickel-based active material of claims 1 & 14, respectively, but is silent as to the nickel-based active material comprising a plate particle having a long axis arranged in a radial direction.				Itou teaches a nickel-based active material, for a lithium secondary battery, comprising a plate particle having a long axis arranged in a radial direction (Fig. 1; [0035] & [0040]). 			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form a plate particle having a long axis arranged in a radial direction in order to prevent cracking of secondary particles even after high output power charge and discharge at a high temperature as taught by Itou ([0033]).
Regarding claims 5 & 18, Uwai as modified by Oda and Itou teaches the nickel-based active material of claims 4 & 17, respectively, as shown above. Uwai further teaches the plate particle having an average length of 80 nm to 420 nm ([0032]) which overlaps with the presently claimed range of about 150 nm to about 500 nm. Itou teaches the plate particle having an average length of 10 nm to 5,000 nm ([0048]) which overlaps with the claimed range of about 150 nm to about 500 nm. Itou further teaches an aspect ratio (i.e average long diameter/average short prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.	
Regarding claim 10, Uwai as modified by Oda teaches the nickel-based active material of claim 1. Uwai further teaches wherein a porosity of the center portion is preferably from 5% to 15% and a porosity of the outer portion is preferably from 0 to 5% ([0029]) but is silent as to an overall porosity of the secondary particle.								Itou teaches a nickel-based active material comprising a secondary particle having an overall porosity of 0.2% to 5% ([0044]).									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to limit a porosity of the secondary particle of Uwai to a range of 0.2% to 5% in order to provide adequate expansion space for the primary particles while ensuring adequate contact area between the primary particles as they expand/contract during charge/discharge cycles as taught by Itou ([0044]).
Regarding claims 21-22, Uwai as modified by Oda teaches a nickel-based active material, for a lithium secondary battery, the nickel-based active material comprising a secondary particle formed from an aggregate of primary particles, wherein the secondary particle comprises an outer portion (i.e surface side) having a greater porosity than an inner portion (i.e center part) ([0019]-[0020] & [0029]) but is silent as to the secondary particle having an outer portion with a structure of radially arranged plate particles comprising a plurality of radially arranged plate particles, each having a long axis arranged in a radial direction, and non-radially arranged particles mixed with the radially arranged plate particles in an amount of 0.01 wt% to 20 wt%; a plurality of open pores at the surface of the secondary particle, and an inner portion with a plurality of closed pores, each closed pore of the plurality of closed pores having an irregular porous structure and having walls that are closed so as to provide no connection to other pores, wherein the inner portion of the secondary particle has a larger pore size than the outer portion of the secondary particle (claim 21), and a pore size of the inner portion of the secondary particle is about 150 nm to about 550 nm and a pore size of the outer portion of the secondary particle is less than about 150 nm (claim 22).										However, as noted in the rejection of claims 1-2 above, since the method of producing the nickel-based active material of Uwai as modified by Oda and the present invention are substantially identical, one of ordinary skill in the art would expect the nickel-based active material of Uwai to have an outer portion with a structure of radially arranged plate particles comprising a plurality of radially arranged plate particles; and a plurality of open pores at the surface of the secondary particle, and an inner portion with a plurality of closed pores, each closed pore of the plurality of closed pores having an irregular porous structure and having walls that are closed so as to provide no connection to other pores, wherein the inner portion of the 
Regarding claims 25-26, Uwai teaches the nickel-based active material being represented by LiaNibMncCodMxO2 (with the proviso that, a, b, c, d, and x satisfy 0.9 ≤ a ≤ 1.2, 0 < b < 1, 0 < c ≤ 0.5, 0 < d ≤0.5, 0 ≤ x ≤ 0.3, and b+c+d=1 ([0033]-[0035]). Uwai further teaches an 0.5Mn0.3Co0.2O2 ([0037]).
Regarding claim 27, Uwai as modified by Oda teaches the nickel-based active material of claim 21, wherein a porosity of the center portion is preferably from 5% to 15% and a porosity of the outer portion is preferably from 0 to 5% ([0029]) but is silent as to an overall porosity of the secondary particle.											Itou teaches a nickel-based active material comprising a secondary particle having an overall porosity of 0.2% to 5% ([0044]).									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to limit a porosity of the secondary particle of Uwai to a range of 0.2% to 5% in order to provide adequate expansion space for the primary particles while ensuring adequate contact area between the primary particles as they expand/contract during charge/discharge cycles as taught by Itou ([0044]).
Regarding claim 28, Uwai as modified by Oda and Itou teaches a positive electrode comprising the nickel-based active material of claim 21 as noted above. Uwai further teaches a lithium secondary battery comprising a positive electrode comprising the nickel-based active material; a negative electrode; and an electrolyte between the positive electrode and the negative electrode ([0133]).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-7, 9-10, 14-15, 17-22 & 25-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 
Thus, in view of the foregoing, claims 1-2, 4-7, 9-10, 14-15, 17-22 & 25-28 stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yura (US 2014/0087265 A1) and Kobayashi (US 2015/0093580 A1) each independently similarly teach a nickel-based active material for a lithium secondary battery, the nickel-based active material comprising a secondary particle formed as an aggregate of plurality of primary particles which can be plate-shaped, wherein the secondary particle comprises an inner portion having a plurality of closed pores as well as a plurality of open pores on an outer portion of the secondary particle.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727